Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-4) in the reply filed on 10/11/2022 is acknowledged.
Regarding the restriction between Species B1 and B2, applicant has failed to make an election. Election is required, even when the restriction requirement is traversed. See MPEP § 818.01(b).
Regarding the restriction between Species A1 and A2, applicant has elected species A2 with traverse. The traversal is on the ground(s) that all of claims 1-4 cover the embodiment of Fig. 13 and all of claims 1-4 cover the embodiment of Fig. 11. This is not persuasive. Pursuant to MPEP § 808.01(a), species restriction may still be proper in an application where only generic claims are presented. In this case, the species as shown in Fig. 11 and the species as shown in Fig. 13 have significant differences, more than the difference of “whether the delivery is before or after the throttle plate” (see applicant’s 10/11/2022 reply). A non-limiting list of those differences between Species A1 and A2 includes: (1) spray pattern and direction of spray; (2) spray target (e.g., throttle plate’s front surface or throttle plate’s back surface); (3) angle of spray relative to throttle body and/or throttle plate; (4) angle of nozzle relative to throttle body and/or throttle plate; (5) type of nozzle (see reference #160 vs reference #150); (6) whether the nozzle is inserted through a vacuum port or not; (7) whether a tapered seal is used or not.

Specification
The title “Compositions for Engine Carbon Removal and Methods and Apparatus for Removing Carbon - III - C1” is objected for minor informalities. The title should remove the “- III - C1” language.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 9 of copending Application No. 15/617,966 (hereinafter “966 Application”) in further view of LAMBART (WIPO publication WO2005024096, as translated by Espacenet), as illustrated in the table below (in the table, same or similar elements are shown in boldface and italics):
Claim 3 of Application 15/617,966:
A method of removing carbon deposits from an internal combustion engine; the internal combustion engine including an induction system, combustion chambers and an exhaust system; the method including the steps of: 
selecting at least one chemical from the group consisting of dipentene (DIP), tetrahydronaphthalene (THN), decahydronaphthalene (DHN), cyclohexane (CH), octane (OCT), pentyl acetate (PA), tributylamine (TBA), propylbenzene (PB), bromobenzene (BB), decane (DEC), diethyl malonate (DEM), 2,2,4-trimethylpentane (TMP), nitropropane (NP), tert-butyl peracetate (TBP), di-tert-amyl peroxide (DTAP), tert-butyl peroxybenzoate (TBPB), and tert-butyl hydroperoxide (TBHP); and 
applying the selected at least one chemical to carbon deposits in one or more of the induction system, combustion chambers and exhaust system of the internal combustion engine for the intended purpose of removing such deposits,
wherein the step of applying the selected at least one chemical includes applying the selected at least one chemical to the induction system in the form of small droplets of chemical. 
Claim 1 of Present Application:
A method of removing existing carbonaceous deposits from an internal combustion engine; the engine including an induction system, one or more cylinders, and an exhaust system; the carbonaceous deposits are of the type built up over time during the operation of the engine (hereinafter referred to as "carbon deposits"); the method including the steps of: 
selecting a terpene;
introducing droplets of the selected terpene into the induction system while the engine is running;
solubilizing at least some of the carbon deposits in the induction system with the droplets of the terpene;
removing at least some of the solubilized carbon deposits from the induction system; and 
burning the solubilized and removed carbon deposits in the cylinders as part of the normal combustion process.
Claim 9 of Application 15/617,966:
A method of removing carbon deposits from an internal combustion engine; the internal combustion engine including an induction system, combustion chambers and an exhaust system; the method including the steps of:
selecting at least one chemical from the group consisting of dipentene (DIP), tetrahydronaphthalene (THN), decahydronaphthalene (DHN), cyclohexane (CH), octane (OCT), pentyl acetate (PA), tributylamine (TBA), propylbenzene (PB), bromobenzene (BB), decane (DEC), diethyl malonate (DEM), and 2,2,4-trimethylpentane (TMP); and 
applying the selected at least one chemical to carbon deposits in one or more of the induction system, combustion chambers and exhaust system of the internal combustion engine the internal combustion engine for the intended purpose of removing such deposits,
wherein the step of applying the selected at least one chemical includes applying the selected at least one chemical to the induction system in the form of small droplets of chemical.
Claim 1 of Present Application:
A method of removing existing carbonaceous deposits from an internal combustion engine; the engine including an induction system, one or more cylinders, and an exhaust system; the carbonaceous deposits are of the type built up over time during the operation of the engine (hereinafter referred to as "carbon deposits"); the method including the steps of: 
selecting a terpene; 
introducing droplets of the selected terpene into the induction system while the engine is running;
solubilizing at least some of the carbon deposits in the induction system with the droplets of the terpene;
removing at least some of the solubilized carbon deposits from the induction system; and 
burning the solubilized and removed carbon deposits in the cylinders as part of the normal combustion process.


In particular, the 966 Application teaches selecting a terpene—dipentene, which is a racemic mixture of D-limonene and R-limonene—and applying droplets of the terpene into the induction system of an internal combustion engine. The 966 Application does not teach certain elements as recited in claim 1 of the present application—e.g., “one or more cylinders”; “the carbonaceous deposits are of the type built up over time during the operation of the engine”; “while the engine is running”; “solubilizing at least some of the carbon deposits in the induction system with the droplets of the terpene”; “burning the solubilized and removed carbon deposits in the cylinders as part of the normal combustion process.” But those elements are either well known in the art or outcomes that are reasonably expected to occur as a result of applying droplets of a terpene into the engine’s induction system. For example, a person having ordinary skill in the art would know that a conventional internal combustion engine has cylinders in the combustion chambers and the engine has carbon deposits built up over time during the engine’s operation; it’s well known that terpenes can dissolve carbon deposits (see LAMBART at para. 0011, 0027); it’s well known to apply droplets of a terpene directly into the engine’s induction system while the engine is running (see LAMBART at para. 0001-02, 0004, 0027, 0030-32, claim 11); a person having ordinary skill in the art would reasonably expect that by applying droplets of the terpene (e.g., dipentene) directly into the engine’s induction system while the engine is running, the dipentene would contact and solubilize at least some carbon deposits in the induction system, and the pressure and/or flow inside the engine would carry at least some of the solubilized carbon deposits into the combustion chamber, where the carbon deposits would be burned in the normal combustion process.
This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claim 1 recites “carbonaceous deposits” and “carbon deposits.” To avoid confusion and ambiguity, applicant is requested to select one and use consistently. It’s important to note that the word “carbonaceous” does not appear in the specification.
Claim 1 recites “the carbonaceous deposits are of the type built up over time during the operation of the engine (hereinafter referred to as ‘carbon deposits’)” at line 2-4. To the extent that applicant is trying to be its own lexicographer, applicant should do so in the specification using clear definitions. See MPEP §§ 2173.05(a), 2111.01.IV.
The claims recite “the selected terpene” at claim 1 line 6, but also recite “the terpene” at claim 1 line 9, claim 2 line 1, and claim 3 line 1. Applicant should select one format and use it consistently.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the carbonaceous deposits are of the type built up over time during the operation of the engine (hereinafter referred to as ‘carbon deposits’)” at line 2-4. The scope and meaning of this phrase is unclear, rendering the claim indefinite. First, it’s unclear what’s meant by “carbonaceous deposits,” as this term does not appear in the specification and is not defined in this present application. Second, it’s unclear whether “carbonaceous deposits” is the same as or different from “carbon deposits.” Indeed, it’s unclear whether the phrase “the carbonaceous deposits are of the type built up over time during the operation of the engine” is provided as a definition of “carbon deposits.” Clarification is requested.
Claim 1 recites "the operation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the cylinders” at line 12. There is insufficient antecedent basis for this limitation in the claim. The claim earlier recites “one or more cylinders” at line 2.
Claim 1 recites “the normal combustion process” at line 12-13. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the air flow” at line 2. There is insufficient antecedent basis for this limitation in the claim
Claims 2-3 are rejected because they depend on a claim rejected herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over LAMBART (WIPO publication WO2005024096), as evidenced by Richard van Basshuysen, Internal Combustion Engine Handbook (SAE Int'l 2004) (hereinafter “BASSHUYSEN”).
Regarding claim 1, LAMBART teaches a method of removing existing carbonaceous deposits (see para. 0026, hydrocarbon deposits; see para. 0027, carbonation deposits) from an internal combustion engine (on-line cleaning of engines, see abstract, claim 11, claim 15, para. 0001-02; the engines can be internal combustion engines, diesel engines, see para. 0025). The conventional internal combustion engine comprises an induction system, one or more cylinders, and an exhaust system. See BASSHUYSEN at Fig. 2-2 on pg. 10; pg. 373, 381; § 7.20 Intake Systems, pg. 240-47; § 7.23 Exhaust Manifold, pg. 270-75. Moreover, a person having ordinary skill in the art would understand that the carbonaceous deposits are of the type built up over time during the operation of the engine.
LAMBART’s method includes the steps of:
selecting a terpene (using a cleaning composition comprising at least one terpene, see abstract, para. 0004, 0011, 0024, claims 1, 5, 6, 15);
introducing droplets (see para. 0027, 0030-32) of the selected terpene into the induction system (see para. 0001, 0004, 0027, claim 11) while the engine is running (see para. 0027, 0001-02);
solubilizing at least some of the carbon deposits (see para. 0011, 0027; as explained above, the deposits include carbon deposits) in the induction system with the droplets of the terpene (as explained above);
removing at least some of the solubilized carbon deposits from the induction system (a person having ordinary skill in the art would understand that, given the pressure and the flow of fluids (e.g., air, fuel) in the engine, at least some of the carbon deposits dissolved by the terpene would be carried away by such pressure and/or flow; moreover, an optional rinsing step may be performed, see para. 0002, 0004, 0028, claim 12).
LAMBART does not explicitly teach that the solubilized and removed carbon deposits are burned in the cylinders as part of the normal combustion process. But a person having ordinary skill in the art would reasonably expect the solubilized and removed carbon deposits to burn in the cylinders as part of the normal combustion process, because LAMBART teaches the same composition (e.g., a terpene, which is known to dissolve carbon deposits in an internal combustion engine) and the same steps (e.g., introducing droplets of the terpene into the induction system of an internal combustion engine while the engine is running) as the present application. Indeed, a person having ordinary skill in the art would understand that the induction system of an internal combustion engine carries materials into the engine’s combustion chamber (e.g., cylinders), where the normal combustion process occurs.
Regarding claim 2, LAMBART (evidenced by BASSHUYSEN) teaches the method as set forth in claim 1. LAMBART teaches the terpene is R-(+)-limonene (d-limonene, see para. 0011, 0024, claim 6), and the step of solubilizing is solubilizing at least some of the carbon deposits in the induction system with droplets (as explained above) of R-(+)-limonene (d-limonene, see para. 0011, 0024, claim 6).
Regarding claim 4, LAMBART (evidenced by BASSHUYSEN) teaches the method as set forth in claim 1. LAMBART teaches the step of removing at least some of the solubilized carbon deposits from the induction system (as explained above) includes utilizing the air flow in the induction system (see para. 0001-02, 0004, 0027, claim 11) while the engine is running (as explained above). A person having ordinary skill in the art would understand that, in the induction system, the pressure and the flow of fluids (e.g., air, fuel) would act upon at least some of the solubilized carbon deposits.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LAMBART (evidenced by BASSHUYSEN), as applied to Claim 2, in view of YOSHIMURA (Japanese Publication JPH101698, as translated by Espacenet).
Regarding claim 3, LAMBART (as evidenced by BASSHUYSEN) teaches the method as set forth in claim 2. LAMBART teaches the cleaning composition comprises at least one terpene (see abstract, para. 0004, claim 1), which means the cleaning composition comprises one or more terpenes. In other words, LAMBART teaches or at least suggests using a plurality of terpenes and the step of solubilizing is solubilizing at least some of the carbon deposits in the induction system with droplets of said plurality of terpenes.
Although LAMBART teaches one of the terpenes is R-(+)-limonene (d-limonene), LAMBART does not explicitly teach the other terpene(s) include oil of turpentine (TPT), y-terpinene (y-T), p-cymene (p-C), terpinolene (TO), alpha-pinene (A-p), (-)-beta-pinene (b-p), camphene (ch), 3-carene (3-c), and S-(-)-limonene.
YOSHIMURA teaches spraying a terpene into an engine (see abstract, para. 0001, 0018), just like the present application. YOSHIMURA teaches the engine can be a gasoline engine of an automobile (see abstract, para. 0029, 0031), which indicates it’s an internal combustion engine. YOSHIMURA teaches using a terpene hydrocarbon to dissolve carbon deposits in the engine, wherein examples of the terpene hydrocarbon include alpha-pinene, beta-pinene, p-cymene, camphene, terpinene, terpinolene (para. 0006-07).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify LAMBART to incorporate a second terpene such as alpha-pinene, beta-pinene, p-cymene, camphene, terpinene, terpinolene, with reasonable expectation of cleaning the engine. It’s well known in the art that a plurality of terpenes (e.g., d-limonene) can be introduced into the induction system of an internal combustion engine (see LAMBART), and it’s well known in the art that other terpenes (e.g., alpha-pinene, beta-pinene, p-cymene, camphene, terpinene, terpinolene) can be introduced into the engine to clean the engine (see YOSHIMURA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714